Exhibit 10.1

LOGO [g46467ig001.jpg]

February 11, 2008

R. Scott Murray

Chairman, President & CEO

Global BPO Services Corp.

125 High Street

High Street Tower, 30th Fl

Boston, MA 02011

 

RE: $108,695,428 Senior Secured Credit Facilities-Engagement Letter

Dear Mr. Murray :

Global BPO Services Corp. (“Global”), in connection with its proposed
acquisition of Stream Holdings Corporation and its subsidiaries (“the Borrowers”
or the “Company”), has requested that, in connection with the consummation of
such acquisition, PNC Bank, National Association (“PNC Bank” or the “Bank”)
amend and restate the Company’s current credit facility to $108,695,428 in
senior secured revolving credit and term loan facilities (the “Credit
Facilities”) in order to i) extend the Company’s current credit facility, ii)
increase the existing revolving credit from $86,000,000 to $100,000,000, iii)
maintain two existing term loan facilities (one domestic and one international)
totaling $8,695,426, (iv) provide for general corporate purposes and working
capital requirements and v) pay fees and expenses associated with the Credit
Facilities (the “Financing”). PNC Capital Markets LLC (“PNC Capital Markets”)
will syndicate a portion of the Credit Facilities on a best efforts basis. The
Financing is to be structured in accordance with the Summary of Terms and
Conditions attached hereto (the “Summary”). Capitalized terms not defined herein
are defined in the Summary or the Fee Letter attached hereto.

We are pleased to inform you of PNC Bank’s commitment to provide $30,000,000 of
the Financing described in the attached Summary, subject to the terms and
conditions referred to in this letter and the Summary. In addition, PNC Capital
Markets (the “Lead Arranger”) and PNC Bank are pleased to inform you of their
agreement to act as the lead arranger and bookrunner, and Administrative Agent
(the “Agent”) for the Financing, subject to the terms and conditions referred to
in this letter and the Summary.

The Summary includes a description of the principal terms of the proposed Credit
Facilities connected with the Financing, and is intended as a framework for the
documentation and as a basis for further discussion of the Financing’s terms, as
appropriate. The Financing will be documented in a definitive amended and
restated credit agreement (the “Credit Agreement”) reasonably satisfactory to
all parties hereto and other agreements, instruments, certificates, and
documents called for by the Credit Agreement or which the Lead Arranger or PNC
Bank may otherwise require (collectively, the “Credit Documents”), to be
delivered at the closing of the Financing (the “Closing”). The Credit Documents
shall prevail over the terms of this letter.



--------------------------------------------------------------------------------

PNC Bank’s obligations are conditioned on the execution and delivery of the
Credit Documents in form and content reasonably satisfactory to the Company, the
Lead Arranger and PNC Bank. Because not all of the terms can be set forth in the
Summary, a failure by PNC Bank or the Company to agree on the definitive terms
of the Credit Documents will not constitute a breach of this commitment. The
obligations of the Lead Arranger and PNC Bank pursuant to this letter are also
subject to acceptance by you as provided below and the statutory and other
regulatory requirements under which the PNC Bank and the Lead Arranger are
governed.

In addition to the terms and conditions set forth in the Summary, PNC Bank’s
commitment to provide the proposed Financing is further subject to: (i) PNC
Bank’s satisfaction with the organization and legal structure, significant
contracts, and tax, labor, environmental, ERISA, and other matters, relating to
the Company and its subsidiaries, both before and after consummation of the
Transaction; (ii) there being no material adverse change in the condition
(financial or otherwise), business, operations, properties, or prospects of the
Company and its subsidiaries since June 30, 2007; (iii) the non-occurrence of
any condition, circumstance or change in the loan syndication or capital market
conditions generally that, in the reasonable judgment of PNC Capital Markets
could impair the “successful syndication” efforts in respect of any portion of
the Financing, (iv) the accuracy and completeness, in all material respects, of
all representations made by or on behalf of the Company to the lenders, and all
information furnished by or on behalf of the Company to the lenders (including
the Lead Arranger and PNC Bank). To assist in due diligence, you agree that the
Lead Arranger or PNC Bank may, in their discretion, retain experts or
consultants in connection with the Transaction and the Financing.

Subject to the terms and conditions referred to in this letter and the Summary,
we are pleased to inform you that PNC Bank proposes to arrange, in connection
with the consummation of the above-described acquisition, up to $78,695,428 of
the Financing on a best efforts basis with PNC Capital Markets acting as lead
arranger and sole bookrunner for the Financing (the “Engagement”).

PNC Capital Markets will manage all aspects of the syndication of the Financing
in consultation with the Company, including the timing of all offers to
potential lenders, the determination of the amounts offered to potential
lenders, the acceptance of commitments of the lenders and the compensation to be
provided to the lenders.

You shall request, and upon consummation of the above-described acquisition
shall cause, the Company to take all action as PNC Capital Markets may
reasonably request to assist PNC Capital Markets in forming a syndicate
acceptable to PNC Capital Markets and the Company. Such assistance in forming
such a syndicate shall include, but not be limited to, (i) making senior
management and representatives of the Company available to participate in
information meetings with potential lenders at such times and places as PNC
Capital Markets may reasonably request; (ii) using the Company’s best efforts to
ensure that the syndication efforts benefit from the Company’s lending
relationships; and (iii) providing PNC Capital Markets with all information
reasonably deemed necessary by them to successfully complete the syndication.

PNC Bank shall act as the Administrative Agent and Collateral Agent for the
Financing and PNC Capital Markets shall act as sole Lead Arranger and
Bookrunner. No additional agents, co-agents, arrangers or bookrunners will be
appointed, or other titles conferred, without the consent of PNC Capital
Markets.

This letter is issued in reliance on the information provided to the Bank and
PNC Capital Markets by the Borrowers in connection with the request for the
Financing and the information in any supporting document and material. You
represent and warrant that (i) all information (other than financial projections
referred to in clause (ii) below) that has been or will hereafter be made
available by you or any representatives in connection with the transactions
contemplated hereby to the Bank or any potential lender is and will be complete
and correct in all material respects and does not and will not contain any
untrue statement of a material fact or

 

2



--------------------------------------------------------------------------------

omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of circumstances under which the
statements were made and (ii) all financial projections, if any, that have been
or will be prepared by you and made available to the Bank or any potential
lender have been or will be prepared in good faith based upon reasonable
assumptions (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the your
control, and that no assurance can be given that the projections will be
realized). You agree to supplement the information and projections from time to
time so that the representations and warranties in this paragraph remain
correct.

You may not assign this engagement letter and none or your rights hereunder may
be transferred without the prior written consent of PNC Bank and PNC Capital
Markets.

The remainder of this letter sets forth our mutual understanding as to the
services to be performed by PNC Capital Markets in syndicating the Financing,
your obligations, compensation to PNC Bank and PNC Capital Markets, as well as
the general terms and conditions of PNC Capital Markets’ engagement.

 

1. Services to be performed by PNC Capital Markets:

 

  a. PNC Capital Markets will assist you in finalizing the terms and conditions
of the Financing based upon information supplied by, among others, you,
consultants, appraisers and prospective lenders. Proposed terms and conditions
of the Financing as of the date hereof are summarized in the Summary.

 

  b. After you execute this letter, PNC Capital Markets will prepare and
distribute a Confidential Information Memorandum (the “Memorandum”) for the
purpose of approaching lenders to provide a portion of the Financing. PNC
Capital Markets will not distribute the Memorandum to any party without your
consent, (or the consent of the Borrowers), which consent shall not be
unreasonably withheld.

 

  c. PNC Capital Markets shall introduce PNC Bank and other interested lenders
to you and the Borrowers and assist you with any and all negotiations with such
interested lenders concerning the Financing. Global hereby consent to the
transfer of information regarding the Borrowers between PNC Capital Markets, PNC
Bank, and their affiliates and other prospective lenders.

 

2. Obligations of Global:

 

  a. You agree to provide PNC Capital Markets and its legal counsel and
consultants with such information and access to your officers, directors,
employees, accountants, and legal counsel as may be requested by it for the
purpose of preparing the Memorandum together with any supplemental information
that the lenders may require. The information may include, but may not be
limited to, general industry information, information about the Company
historical financial statements, and financial projections over the term of the
Financing.

 

  b. You agree that prior to delivery of the Memorandum to any other lender, you
will request that a senior officer of the Borrowers review the Memorandum and
will provide a letter stating that, to the best of his or her knowledge, the
Memorandum is complete and correct in all material respects and does not contain
any untrue statements of a material fact, or omit to state any matter necessary
to make the Memorandum not materially misleading.

 

3



--------------------------------------------------------------------------------

  c. Until the Closing, you agree that you will request that neither the
Borrowers nor any of its subsidiaries shall enter into any (i) acquisitions,
(ii) other credit facilities, or (iii) issue any debt, whether syndicated or
publicly or privately placed, if such acquisition, facility, or issue might, in
PNC Capital Markets’ opinion, have a detrimental effect on the successful
completion of the Financing, and will advise PNC Capital Markets immediately if
any acquisition, issue, or facility is contemplated.

 

3. Expenses and Compensation:

 

  a. PNC Bank and PNC Capital Markets shall be reimbursed from time to time by
you upon request for all reasonable out-of-pocket expenses which they may incur
while performing services hereunder, including in connection with the
negotiation, preparation, due diligence, execution and delivery of this letter,
the Credit Documents and other documentation and any assignment or participation
of PNC Bank’s interests herein. These include, without limitation, reasonable
fees and expenses of legal counsel, appraisers, and consultants.

 

  b. You agree, to the extent not paid by Borrowers, to pay to lenders,
including PNC Bank, the fees set forth in the Summary and, to PNC Bank and PNC
Capital Markets, the fees set forth in the Fee Letter.

 

4. General:

 

  a. PNC Bank, PNC Capital Markets, and you each confirm that it has the
requisite power and authority to enter into this letter and to perform its
undertakings hereunder and that any action taken by it in connection with the
Financing will be taken in compliance with applicable federal, state and foreign
securities laws as such laws apply to it or its action.

 

  b. PNC Capital Markets will use reasonable efforts to provide the advice,
assistance, and services described above. PNC Capital Markets does not, however,
warrant, represent, promise, guarantee, or otherwise provide assurances that the
Financing will be closed.

 

  c. By executing this letter, you agree to indemnify and hold harmless PNC
Bank, PNC Capital Markets, or any affiliate thereof and any assignees or
participants of PNC Bank and the respective officers, directors, employees,
affiliates and agents of each of the foregoing entities, from and against any
and all losses, claims, damages, liabilities, costs and expenses (including
without limitation reasonable fees and expenses of counsel) which may be
incurred by any of them in connection with any investigation, litigation or
other proceeding arising in connection with the Engagement or the Financing,
other than for their own gross negligence or willful misconduct. Your
obligations hereunder shall be in addition to any other liability you may
otherwise have.

 

4



--------------------------------------------------------------------------------

  d. PNC Capital Markets’ services hereunder may be terminated by PNC Capital
Markets or by you upon thirty [business] days’ written notice to the other
party, without liability or continuing obligations to the other party except as
provided below. Notwithstanding any termination of such services or this letter,
PNC Capital Markets and PNC Bank shall be entitled to the expenses and fees
described in paragraphs 3(a) and 3(b) above, and your indemnification obligation
under paragraph 4(c) hereof will continue. In the event PNC Capital Markets’
services are terminated, the provisions herein and in the Fee Letter shall
remain in effect.

 

  e. Upon closing, PNC Capital Markets shall be entitled to place a “tombstone”
advertisement in various publications subject to your approval of the contents
of such advertisement, which approval shall not be unreasonably withheld or
delayed. In addition, Global BPO Services shall be permitted to issue a press
release regarding this commitment (subject to PNC’s approval which shall not be
unreasonably withheld) and make any regulatory disclosures it deems necessary in
connection with this commitment in connection with its proposed acquisition of
Stream Holdings Corporation.

The terms contained in this letter, the Summary and the Fee Letter are
confidential and, except for disclosure to your board of directors, your
officers and employees, professional advisors retained by you in connection with
this transaction, to the Borrower and their board of directors, officers and
retained professionals, or as may be required by law, may not be disclosed in
whole or in part to any other person or entity without our prior written
consent; provided that you may file this letter and the Summary with any form of
8-K filed with the U.S Securities Exchange Commission and file a press release
referencing this letter. This letter is solely for your benefit and no other
person or entity shall obtain any rights hereunder or be entitled to rely or
claim reliance upon the terms and conditions hereof.

This letter shall be governed by and construed in accordance with the laws of
New York State.

The Bank agrees that, notwithstanding anything to the contrary in this
Agreement, the Fee Letter or the Summary, it does not now have, and shall not at
any time prior to the Closing have, any rights, title, interest or claim of any
kind in or to, or make any claim of any kind against, monies held in a trust
fund for the benefit of Global’s public shareholders (“Trust Fund”), regardless
of whether such claim arises as a result of, in connection with or relating in
any way to, the business relationship between the Bank, on the one hand, and
Global, on the other hand, this Agreement, or any other agreement or any other
matter, and regardless of whether such claim arises based on contract, tort,
equity or any other theory of legal liability (any and all such claims are
collectively referred to as the “Trust Claims”). Notwithstanding anything to the
contrary in this Agreement, the Bank hereby irrevocably waives any Trust Claim
it may have, now or in the future (in each case, however, prior to the
consummation of a business combination), and will not seek recourse against, the
Trust Fund for any reason whatsoever in respect thereof.

YOU IRREVOCABLY WAIVE ANY AND ALL RIGHTS YOU MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS COMMITMENT LETTER OR
THE FEE LETTER, OR ANY TRANSACTION CONTEMPLATED IN EITHER DOCUMENT. YOU
ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY AND YOU FURTHER
ACKNOWLEDGE THAT YOU HAVE

 

5



--------------------------------------------------------------------------------

READ AND UNDERSTAND THE PROVISIONS OF THIS COMMITMENT LETTER AND THE FEE LETTER,
AND HAS BEEN ADVISED BY COUNSEL AS NECESSARY AND APPROPRIATE.

If the foregoing accurately sets forth your understanding, please indicate your
acceptance hereof by signing the enclosed copy of this letter and returning it
to us together with the Fee Letter and the $25,000 Deposit Fee by February 20,
2008.

If this letter is accepted but the Closing does not occur within 90 days of the
date hereof, this Commitment shall expire and PNC Bank and PNC Capital Markets
shall have no further liability or obligation hereunder.

We are pleased to have this opportunity and very much look forward to working
with you on the successful completion of your refinancing.

Sincerely,

 

PNC Bank, National Association     PNC Capital Markets LLC

/s/ Michael Picard

   

/s/ Anthony J. Foti

Michael Picard     Anthony J. Foti Senior Vice President     Managing Director

Agreed to and accepted:

 

Global BPO Services Corp. By:  

/s/ Charles Kane

Date:   February 11, 2008

 

6